EXHIBIT SHARE PURCHASE AGREEMENT This Share Purchase Agreement ("Agreement"), dated as of October 3, 2008, is made by and among PRIMELEAD SHAREHOLDERS INC., a corporation organized under the laws of the Republic of the Marshall Islands (the "Buyer"), and ENTREPRENEURIAL SPIRIT HOLDINGS INC., a corporation organized under the laws of Liberia, ADVICE INVESTMENTS S.A., a corporation organized under the laws of Liberia, MAGIC MANAGEMENT INC., a corporation organized under the laws of Liberia and DEEP SEA INVESTMENTS INC., a corporation organized under the laws of the Republic of the Marshall Islands (collectively, the "Sellers"). RECITALS WHEREAS, the Sellers together own all of the issued and outstanding common shares of DRILLSHIPS HOLDINGS INC., a corporation organized under the laws of the Republic of the Marshall Islands ("DrillShips Holdings"), which, in turn, is the direct owner of all of the issued and outstanding common shares of Hydra Shareholders Inc., a corporation organized under the laws of the Republic of the Marshall Islands ("Hydra Shareholders") and Paros Shareholders Inc., a corporation organized under the laws of the Republic of the Marshall Islands ("Paros Shareholders"), which, in turn, is the direct owner of all of the issued and outstanding common shares of Drillship Hydra Owners Inc., a corporation organized under the laws of the Republic of the Marshall Islands ("Hydra Owners") and Drillship Paros Owners Inc., a corporation organized under the laws of the Republic of the Marshall Islands ("Paros Owners"); WHEREAS, DrillShips Holdings, through Hydra Owners and Paros Owners, has contracted two newbuilding ultra-deep water drillships identified as DrillShips 1837 and 1838 with Samsung heavy Industries Co., Ltd.; WHEREAS, the Buyer is a wholly owned subsidiary of DryShips Inc. ("DRYS"), a corporation organized under the laws of the Republic of the Marshall Islands and the shares of which are listed on the Nasdaq Global Market; WHEREAS, the Buyer, through a wholly-owned subsidiary, owns all of the issued and outstanding common shares of OCEAN RIG ASA ("Ocean Rig"), a corporation organized under the laws of Norway which, in turn, owns, through two subsidiaries, two existing ultra-deep water drilling rigs, the Leiv Eiriksson and the Eirik Raude; WHEREAS, prior to the Closing Date (as defined in Section 2.2 below), the Buyer shall have purchased all of the issued and outstanding shares of the respective owning companies (collectively, the "DRYS Owners") of two additional newbuilding ultra-deep water drillships, identified as Hull 1865 and Hull 1866 being constructed by Samsung Heavy Industries Co., Ltd.; WHEREAS, the Sellers wish to sell and the Buyer wishes to buy all of the issued and outstanding common shares of DrillShips Holdings (the "Shares") on the terms and conditions contained herein; 1 NOW, THEREFORE, in consideration of the premises and the respective representations, warranties, covenants and agreements stated herein, the parties agree as follows: ARTICLE I DEFINITIONS Capitalized terms used in this Agreement have the meanings specified in (a) the preamble, (b) the recitals, (c) this Article I or (d) elsewhere in this Agreement, as the case may be: Claim means any claim, demand, assessment, judgment, order, decree, action, cause of action, litigation, suit, investigation or other Proceeding. Companies means DrillShips Holdings, Hydra Shareholders, Paros Shareholders, Hydra Owners and Paros Owners. Constitutional Documents means all constituent documents of the Sellers and each of the Companies, including their respective Articles of Incorporation and By-Laws. Contract means any loan or credit agreement, note, bond, mortgage, indenture, lease, sublease, purchase order or other agreement, commitment, instrument, permit, concession, franchise or license, written or oral. Corporate Records means (a) the Constitutional Documents of the Companies; and (b) all minutes of meetings and resolutions of stockholders and directors of the Companies. Governmental Body means any (a) nation, state, country, city, town, village, district, or other jurisdiction of any nature, (b) federal, state, local, municipal, foreign, or other government, (c) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official, or entity and any court or other tribunal), (d) multinational governmental organization or body, or (e) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory or taxing authority or power of any nature. Laws means all statutes, treaties, codes, ordinances, decrees, rules, regulations, municipal bylaws, judicial or arbitral or administrative or ministerial or departmental or regulatory judgments, orders, decisions, rulings or awards, policies, certificates, codes, licenses, permits, approvals, guidelines, voluntary restraints, inspection reports, or any provisions of such laws, including general principles of common law and equity and the requirements of all Governmental Bodies, binding or affecting the Person referred to in the context in which such word is used; and "Law" means any one of them. Lender Consent means, with respect to the sale of the Shares, the written consent of DVB BANK AG, as the representative of the syndicate of lenders to the Sellers, the receipt of which shall be a condition precedent to the transactions contemplated herein. 2 Lien means (whether the same is consensual or nonconsensual or arises by contract, operation of law, legal process or otherwise): (i) any mortgage, lien, security interest, pledge, attachment, levy or other charge or encumbrance of any kind thereupon or in respect thereof; or (ii) any other arrangement under which the same is transferred, sequestered or otherwise identified with the intention of subjecting the same to, or making the same available for, the payment or performance of any liability in priority to the payment of the ordinary, unsecured creditors, and which under applicable law has the foregoing effect, including any adverse Claim. Newbuilding Contracts means the (i) Contract for the Construction and Sale of Hull 1837 by and between Hydra Owners and Samsung Heavy Industries Co., Ltd. and (ii) the Contract for the Construction and Sale of Hull 1838 by and between Paros Owners and Samsung Heavy Industries Co., Ltd., each dated September 17, 2007. Orders means judgments, writs, decrees, compliance agreements, injunctions, rules, awards, settlement agreements or orders of any Governmental Body or arbitrator. Person means any individual, firm, corporation, partnership, limited liability company, joint venture, association, trust, unincorporated organization, government or agency or subdivision thereof or any other entity. Proceeding means an action, suit, litigation, claim, investigation, legal, administrative or arbitration proceeding. ARTICLE II PURCHASE OF SHARES; CLOSING Section 2.1 Purchase of Shares.
